      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 1 of 33




 1
     FRANK A. MAGNANIMO
 2   MAGNANIMO & DEAN, LLP
     21031 Ventura Boulevard
 3
     Suite 803
 4   Woodland Hills, CA 91364
     Telephone: (818) 305-3450
 5
     Facsimile: (818) 305-3451
 6   Email: Frank@MagDeanLaw.com
 7
                         UNITED STATES DISTRICT COURT
 8                     NORTHERN DISTRICT OF CALIFORNIA
 9
     VANESA PARDOS MILLAN,                  )    CASE NO.:
10   Derivatively on Behalf of Nominal      )
11
     Defendant FIBROGEN, INC.,              )    VERIFIED SHAREHOLDER
                                            )    DERIVATIVE COMPLAINT
12             Plaintiff,                   )
13
                                            )    JURY TRIAL DEMANDED
                  v.                        )
14                                          )
15
     JAMES A. SCHOENECK, JEFFREY            )
     W. HENDERSON, MAYKIN HO,               )
16   PH.D., BENJAMIN F. CRAVATT,            )
17
     PH.D., JEFFREY L. EDWARDS,             )
     RORY B. RIGGS, ENRIQUE                 )
18   CONTERNO, AOIFE BRENNAN,               )
19   M.B., B.CH., THOMAS F. KEARNS          )
     JR., AND GERALD LEMA,                  )
20                                          )
21                                          )
             Defendants,                    )
22                                          )
23                                          )
     FIBROGEN, INC.,                        )
24                                          )
25           Nominal Defendant.             )
                                            )
26

27

28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                           1
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 2 of 33




 1          Plaintiff Vanesa Pardos Millan (“Plaintiff”), on behalf of FibroGen Inc.
 2   (“FibroGen” or the “Company”), derivatively, alleges the following based upon
 3   personal knowledge as to herself and her own acts, and upon information and belief
 4   and investigation of counsel as to all other matters. That investigation included,
 5   among other things, a thorough review and analysis of public documents, court
 6   filings, press releases and news articles concerning FibroGen, and the other facts as
 7   set forth herein:
 8                              NATURE OF THE ACTION
 9          1.     This is a shareholder derivative action brought on behalf of and for the
10   benefit of FibroGen, against certain of its officers and/or directors named as
11   defendants herein seeking to remedy their breaches of fiduciary duties. Defendants’
12   actions have caused, and will continue to cause, substantial financial harm and
13   reputational damage to FibroGen.
14          2.     FibroGen is a biopharmaceutical company that develops medicines for
15   the treatment of anemia, fibrotic disease, and cancer. Its most advanced product is
16   roxadustat, an oral small molecule inhibitor of hypoxia-inducible factor-prolyl
17   hydroxylase (“HIF-PH”) activity that acts by stimulating the body’s natural pathway
18   for red cell production. In December 2019, the Company filed its New Drug
19   Application (“NDA”) with the U.S. Food and Drug Administration (“FDA”) for the
20   approval of roxadustat for the treatment of anemia due to chronic kidney disease
21   (“CKD”).
22          3.     On April 6, 2021, the Company issued a statement “provid[ing]
23   clarification of certain prior disclosures of U.S. primary cardiovascular safety
24   analyses from the roxadustat Phase 3 program for the treatment of anemia of chronic
25   kidney disease (‘CKD’).” Specifically, the Company stated that the safety analyses
26   “included post-hoc changes to the stratification factors.” The Company further
27   revealed that, based on analyses using the pre-specified stratification factors, the
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                2
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 3 of 33




 1   Company “cannot conclude that roxadustat reduces the risk of (or is superior to)
 2   MACE+ in dialysis, and MACE and MACE+ in incident dialysis compared to
 3   epoetinalfa.”
 4            4.     On this news, the Company’s share price fell $14.90, or 43%, to close
 5   at $19.74 per share on April 7, 2021.
 6            5.     Throughout the Relevant Period, Defendants (defined below) made
 7   materially false and/or misleading statements, as well as failed to disclose material
 8   adverse facts about the Company’s business, operations, and prospects. Specifically,
 9   Defendants failed to disclose to investors: (i) that certain safety analyses submitted
10   in connection with FibroGen’s NDA for roxudustat included post-hoc changes to
11   stratification factors; (ii) that, based on analyses using the pre-specified stratification
12   factors, the Company could not conclude that roxadustat reduces the risk of major
13   adverse cardiovascular events compared to epoetin-alfa; (iii) that, as a result, the
14   Company faced significant uncertainty that its NDA for roxadustat as a treatment for
15   anemia of CKD would be approved by the FDA; and (iv) that, as a result of the
16   foregoing, Defendants’ positive statements about the Company’s business,
17   operations, and prospects were materially misleading and/or lacked a reasonable
18   basis.
19                              JURISDICTION AND VENUE
20            6.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange
21   Act of 1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted
22   herein for violation Section 10(b) of the Exchange Act, 15. U.S.C. § 78j(b), and
23   Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f). This Court has supplemental
24   jurisdiction over the remaining claims under 28 U.S.C. § 1367.
25            7.     The Court has jurisdiction over each defendant because each defendant
26   is either a corporation that does sufficient business in California or is an individual
27   who has sufficient minimum contacts with California so as to render the exercise of
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  3
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 4 of 33




 1   jurisdiction by the California courts permissible under traditional notions of fair play
 2   and substantial justice.
 3         8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
 4   one or more of the Defendants either resides in or maintains executive offices in this
 5   District, including Nominal Defendant FibroGen, a substantial portion of the
 6   transactions and wrongs complained of herein – including Defendants’ primary
 7   participation in the wrongful acts detailed herein and aiding and abetting in violations
 8   of fiduciary duties owed to the Company – occurred in this District, and Defendants
 9   have received substantial compensation in this District by doing business here and
10   engaging in numerous activities that had an effect in this District.
11         9.     In connection with the acts and conduct alleged herein, Defendants,
12   directly and indirectly, used the means and instrumentalities of interstate commerce,
13   including, but not limited to, the United States mails, interstate telephone
14   communications, and the facilities of the national securities exchanges and markets.
15                                         PARTIES
16   Plaintiff
17         10.    Plaintiff Vanesa Pardos Millan is a current FibroGen shareholder
18   during the relevant period. Plaintiff purchased fifty shares of FibroGen stock on
19   March 2, 2021. Plaintiff will continue to hold FibroGen shares throughout the
20   pendency of this action. Plaintiff will fairly and adequately represent the interests of
21   the shareholders in enforcing the rights of the corporation.
22   Nominal Defendant
23         11.    Nominal Defendant FibroGen is incorporated under the laws of
24   Delaware with its principal executive offices located in San Francisco, California.
25   FibroGen’s common stock trades on the NASDAQ exchange under the symbol
26   “FGEN.”
27   Director Defendants
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 4
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 5 of 33




 1         12.    Defendant James A. Schoeneck (“Schoenck”) was appointed
 2   Chairperson of the Board of Directors (the “Board”) in January 2020 and has served
 3   on the Board since April 2010. Following the unexpected passing of Thomas B.
 4   Neff, the Company’s Founder and Chief Executive Officer, Defendant Schoeneck
 5   served as Interim Chief Executive Officer from August 2019 until January 2020.
 6         13.    Defendant Jeffrey W. Henderson (“Henderson”) has served on the
 7   Board since August 2015. Defendant Henderson was president and general manager
 8   of Eli Lilly Canada Inc. and vice president and corporate controller of Eli Lilly &
 9   Company. Defendant Henderson joined Eli Lilly in 1998 as vice president and
10   corporate treasurer.
11         14.    Defendant Maykin Ho, Ph.D. (“Ho”) joined the Board in December
12   2018. Defendant Ho is a member of the Audit Committee.
13         15.    Defendant Benjamin F. Cravatt, Ph.D. (“Cravatt”) was appointed to
14   the Board in August 2020.
15         16.    Defendant Jeffrey L. Edwards (“Edwards”) was appointed to the
16   Board in 2015. Defendants Edwards is the Chair of the Audit Committee.
17         17.    Defendant Rory B. Riggs (“Riggs”) has served on the Board since
18   October 1993.
19         18.    Defendant Enrique Conterno (“Conterno”) joined the Company as
20   Chief Executive Officer and member of Board in January 2020. In 2020, Defendant
21   Conterno received a base salary of $800,000 and a target annual cash bonus
22   opportunity equal to 75% of his base salary. Upon commencement of his
23   employment, Defendant Conterno received a sign-on bonus in the amount of
24   $250,000 and was granted a stock option to purchase 300,000 shares of our common
25   stock as well as a restricted stock unit (“RSU”) award for 60,000 shares of our
26   common stock. Defendant Conterno was a Senior Vice President for Eli Lilly and
27   Company, serving as President of Lilly USA from January 2017, and President of
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               5
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 6 of 33




 1   Lilly Diabetes from 2009. Prior to 2009, Defendant Conterno served in various other
 2   roles for Eli Lilly and Company, including President, U.S. Operations, Vice President
 3   for the U.S. Neuroscience Business Unit, President and General Manager, Mexico,
 4   and Executive Marketing Director, Intercontinental Operations and Japan.
 5         19.      Defendant Aoife Brennan, M.B., B.Ch. (“Brennan”) was appointed to
 6   the Board in August 2020.
 7         20.      Defendant Thomas F. Kearns Jr. (“Kearns”) has served on the Board
 8   since November 1996.
 9         21.      Defendant Gerald Lema (“Lema”) has served on the Board since
10   September 2017. Defendant Lema is a member of the Audit Committee.
11         22.      Defendants Schoenck, Henderson, Ho, Cravatt, Edwards, Riggs,
12   Conterno, Brennan, Kearns, and Lema are collectively referred to herein as “Director
13   Defendants.”
14                                Audit Committee Charter
15         23.      Pursuant to the Company’s Audit Committee Charter, the purpose of
16   the Audit Committee is to assist the Board with oversight of the Company’s
17   accounting and financial reporting processes and the audit of the Company’s
18   financial statements.
19         24.      The Audit Committee Charter states in relevant part:
20
           RESPONSIBILITIES
21

22         The Committee’s responsibility is one of oversight. The members of the
           Audit Committee are not employees of the Company, and they do not
23         perform, or represent that they perform, the functions of management or
24         the Auditors. The Committee relies on the expertise and knowledge of
           management, the internal auditor and the Auditors in carrying out its
25         oversight responsibilities. The management of the Company is
26         responsible for preparing accurate and complete financial statements in
           accordance with generally accepted accounting principles (“GAAP”),
27         preparing periodic reports and for establishing and maintaining
28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                6
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 7 of 33




 1
         appropriate accounting principles and financial reporting policies and
         satisfactory internal control over financial reporting. The Auditors are
 2       responsible for auditing the Company’s annual consolidated financial
 3       statements and the effectiveness of the Company’s internal control over
         financial reporting and reviewing the Company’s quarterly financial
 4       statements. It is not the responsibility of the Committee to prepare or
 5       certify the Company’s financial statements, guarantee the audits or
         reports of the Auditors or ensure that the financial statements or periodic
 6       reports are complete and accurate, conform to GAAP or otherwise
 7       comply with applicable laws.

 8       The Committee shall oversee the Company’s financial reporting process
 9       on behalf of the Board, shall have direct responsibility for the
         appointment, compensation, retention and oversight of the work of the
10       Auditors and any other registered public accounting firm engaged for the
11       purpose of performing other review or attest services for the Company.
         The Auditors and each such other registered public accounting firm shall
12       report directly and be accountable to the Committee. The Committee’s
13       functions and procedures should remain flexible to address changing
         circumstances most effectively. To implement the Committee’s purpose
14       and policy, the Committee shall be charged with the following functions
15       and responsibilities with the understanding, however, that the Committee
         may supplement or (except as otherwise required by applicable laws or
16       requirements of any stock exchange on which any of the Company’s
17       capital stock may be listed) deviate from these activities as appropriate
         under the circumstances:
18

19       1.      Evaluation and Retention of Auditors. To evaluate the
         performance of the Auditors, to assess their qualifications (including their
20       internal quality control procedures and any material issues raised by that
21       firm’s most recent internal quality control review or any investigations
         by regulatory authorities) and to determine whether to retain, or to
22       terminate, the engagement of the existing Auditors, or to appoint and
23       engage a different independent registered public accounting firm, which
         retention shall be subject only to ratification by the Company’s
24       stockholders (if the Committee or Board elects to submit such retention
25       for ratification by the stockholders).
26       2.    Communication Prior to Engagement. Prior to engagement of
27       any prospective Auditors, to review a written disclosure by the
         prospective Auditors of all relationships between the prospective
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              7
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 8 of 33




 1
         Auditors, or their affiliates, and the Company, or persons in financial
         oversight roles at the Company, that may reasonably be thought to bear
 2       on independence, and to discuss with the prospective Auditors the
 3       potential effects of such relationships on the independence of the
         prospective Auditors, consistent with Ethics and Independence Rule
 4       3526, Communication with Audit Committees Concerning Independence
 5       (“Rule 3526”), of the Public Company Accounting Oversight Board
         (United States) (the “PCAOB”).
 6

 7       3.     Approval of Audit Engagements. To determine and approve
         engagements of the Auditors, prior to commencement of such
 8       engagements, to perform all proposed audit, review and attest services,
 9       including the scope of and plans for the audit, the adequacy of staffing,
         the compensation to be paid, at the Company’s expense, to the Auditors
10       and the negotiation and execution, on behalf of the Company, of the
11       Auditors’ engagement letters, which approval may be pursuant to
         preapproval policies and procedures established by the Committee
12       consistent with applicable laws and rules, including the delegation of
13       preapproval authority to one or more Committee members so long as any
         such preapproval decisions are presented to the full Committee at the next
14       scheduled meeting.
15
         4.     Approval of Non-Audit Services. To determine and approve
16       engagements of the Auditors, prior to commencement of such
17       engagements (unless in compliance with exceptions available under
         applicable laws and rules related to immaterial aggregate amounts of
18       services), to perform any proposed permissible non-audit services,
19       including the scope of the service and the compensation to be paid
         therefor, at the Company’s expense, which approval may be pursuant to
20       preapproval policies and procedures established by the Committee
21       consistent with applicable laws and rules, including the delegation of
         preapproval authority to one or more Committee members so long as any
22       such preapproval decisions are presented to the full Committee at the next
23       scheduled meeting.
24       5.     Audit Partner Rotation. To monitor the rotation of the partners
25       of the Auditors on the Company’s audit engagement team as required by
         applicable laws, rules and guidelines, and to consider periodically and, if
26       deemed appropriate, adopt a policy regarding rotation of auditing firms.
27

28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             8
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 9 of 33




 1
         6.     Auditor Independence. At least annually, consistent with Rule
         3526, to receive and review written disclosures from the Auditors
 2       delineating all relationships between the Auditors, or their affiliates, and
 3       the Company, or persons in financial oversight roles at the Company, that
         may reasonably be thought to bear on independence and a letter from the
 4       Auditors affirming their independence, to consider and discuss with the
 5       Auditors any potential effects of any such relationships on the
         independence of the Auditors as well as any compensation or services
 6       that could affect the Auditors’ objectivity and independence, and to assess
 7       and otherwise take appropriate action to oversee the independence of the
         Auditors.
 8

 9       7.    Former Employees of Auditors. To consider and, if deemed
         appropriate, adopt policies regarding Committee preapproval of
10       employment by the Company of individuals employed or formerly
11       employed by the Company’s Auditors and engaged on the Company’s
         account.
12

13       8.     Audited Financial Statement Review. To review, upon
         completion of the audit, the financial statements proposed to be included
14       in the Company’s Annual Report on Form 10-K to be filed with the SEC
15       and any disclosure from the Company’s CEO and CFO to be made in
         connection with the certification thereof, and to recommend whether or
16       not such financial statements should be so included.
17
         9.     Annual Audit Results. To review with management and the
18       Auditors, the results of the annual audit, including the Auditors’
19       assessment of the quality of the Company’s accounting principles and
         practices, the Auditors’ views about qualitative aspects of the Company’s
20       significant accounting practices, the reasonableness of significant
21       judgments and estimates (including material changes in estimates and
         analyses of the effects of alternative GAAP methods on the financial
22       statements), all material findings, including misstatements and
23       weaknesses, if any, the adequacy of the disclosures in the financial
         statements, and any other matters required to be communicated to the
24       Committee by the Auditors under the standards of the PCAOB. To review
25       with management and inquire of the CEO, CFO, controller, Director of
         Internal Audit or any other persons requested by the Committee,
26       regarding the subjective and objective quality and integrity of the
27       Company’s financial statements and earnings.
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              9
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 10 of 33




 1
         10. Auditor Communications. At least annually, to discuss with the
         Auditors the matters required to be discussed by Auditing Standard 1301,
 2       Communications with Audit Committees, as adopted by the PCAOB
 3       (including any successor rule adopted by the PCAOB).

 4       11. Quarterly Results and Reports on Form 10-Q. To review with
 5       management and the Auditors, as appropriate, the results of the Auditors’
         review of the Company’s quarterly financial statements and any
 6       disclosure from the Company’s CEO and CFO to be made in connection
 7       with the certification of the Company’s quarterly reports filed with the
         SEC, prior to public disclosure of quarterly financial information, if
 8       practicable, or filing with the SEC of the Company’s Quarterly Report on
 9       Form 10-Q and any other matters required to be communicated to the
         Committee by the Auditors under the standards of the PCAOB. To review
10       with management and the Auditors, to the extent appropriate, other
11       relevant reports or financial information submitted by the Company to
         any governmental body or the public, including management
12       certifications as required in Item 601(b)(31) of Regulation S-K and
13       relevant reports rendered by the Auditors (or summaries thereof)

14       12. Management’s Discussion and Analysis. To review with
15       management and the Auditors, as appropriate, the Company’s disclosures
         contained under the caption “Management’s Discussion and Analysis of
16       Financial Condition and Results of Operations” in its periodic reports and
17       other filing with the SEC.
18       13. Press Releases. To review with management and the Auditors, to
19       the extent appropriate, earnings press releases, as well as the substance of
         financial information and earnings guidance provided to analysts and
20       ratings agencies (including, without limitation, reviewing any pro forma
21       or non-GAAP information), which discussions may be general
         discussions of the type of information to be disclosed or the type of
22       presentation to be made. The Chair of the Committee may represent the
23       entire Committee for purposes of this discussion.
24       14. Accounting Principles and Policies. To review with management
25       and the Auditors, as appropriate, significant issues that arise regarding
         accounting principles and financial statement presentation, including
26       critical accounting policies and practices, alternative accounting policies
27       available under GAAP related to material items discussed with
         management, the potential impact on the Company’s financial statements
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             10
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 11 of 33




 1
         of off-balance sheet structures and any other significant reporting issues
         and judgments, significant regulatory, legal and accounting initiatives or
 2       developments that may have a material impact on the Company’s
 3       financial statements, compliance programs and policies if, in the
         judgment of the Committee, such review is necessary or appropriate.
 4

 5       15. Risk Assessment and Management. To review and discuss with
         management and the Auditors, as appropriate, the Company’s guidelines
 6       and policies with respect to financial risk management and financial risk
 7       assessment, including the Company’s major financial risk exposures and
         the steps taken by management to monitor and control these exposures.
 8

 9       16. Management Cooperation with Audit. To evaluate the
         cooperation received by the Auditors during their audit examination,
10       including any significant difficulties encountered during the audit or any
11       restrictions on the scope of their activities or access to required records,
         data and information and, whether or not resolved, significant
12       disagreements with management and management’s response, if any.
13
         17. Management Letters. To review with the Auditors and, if
14       appropriate, management, any “management” or “internal control” letter
15       issued or, to the extent practicable, proposed to be issued by the Auditors
         and management’s response, if any, to such letter, as well as any
16       additional material written communications between the Auditors and
17       management.
18       18. Internal Auditors. Review the audit plan of the Company’s
19       Internal Audit Department to the extent established (the “Internal
         Auditors”), discuss scope, staffing, compensation, locations, reliance
20       upon management and general audit approach and any significant reports
21       prepared by the Internal Auditors as well as management’s responses,
         approve the hiring and dismissal of the Director of Internal Audit,
22       periodically (no less frequently than annually) approve, review and
23       recommend changes to the Internal Auditors’ Charter to ensure that the
         function has guidelines that allow it to operate effectively, and ensure that
24       the Director of Internal Audit (and those reporting to the Director of
25       Internal Audit on internal audit matters) has access to the Company’s
         records as necessary to permit the function to operate effectively. To
26       periodically review with the Auditors, the Internal Auditors’
27       responsibility, budget and staffing. To discuss, with the Auditors and
         management, the Internal Auditors’ function and the extent to which
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              11
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 12 of 33




 1
         changes or improvements in financial or accounting practices have been
         implemented.
 2

 3       19. National Office Communications. To review with the Auditors,
         as appropriate, communications between the audit team and the Auditors’
 4       national office with respect to accounting or auditing issues presented by
 5       the engagement.

 6       20. Disagreements Between Auditors and Management. To review
 7       with management and the Auditors, or any other registered public
         accounting firm engaged to perform review or attest services, any
 8       conflicts or disagreements between management and the Auditors, or
 9       such other accounting firm, whether or not resolved, regarding financial
         reporting, accounting practices or policies or other matters, that
10       individually or in the aggregate could be significant to the Company’s
11       financial statements or the Auditors’ report, and to resolve any conflicts
         or disagreements regarding financial reporting.
12

13       21. Internal Control over Financial Reporting; Disclosure
         Controls. To confer with management, the Director of Internal Audit, if
14       any, and the Auditors, as appropriate, regarding the scope, adequacy, and
15       effectiveness of internal control over financial reporting, including
         computerized information system controls and security, and the
16       Company’s disclosure controls and procedures, including any significant
17       deficiencies and significant changes in internal controls. To obtain reports
         on significant findings and recommendations with respect to internal
18       controls over financial reporting, together with management responses
19       and any special audit steps adopted in light of any material control
         deficiencies.
20

21       22. Separate Sessions. Periodically, to meet in separate sessions with
         the Auditors, the Internal Auditors or other personnel responsible for the
22       internal audit function, as applicable and appropriate, and management to
23       discuss any matters that the Committee, the Auditors, the Internal
         Auditors or other personnel responsible for the internal audit function, or
24       management believe should be discussed privately with the Committee.
25
         23. Correspondence with Regulators. To consider and review with
26       management, the Auditors, outside counsel, as appropriate, and any
27       special counsel, separate accounting firm or other consultants and
         advisors as the Committee deems appropriate, any correspondence with
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             12
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 13 of 33




 1
         regulators or governmental agencies and any published reports that raise
         material issues regarding the Company’s financial statements or
 2       accounting policies.
 3
         24. Complaints. To establish procedures, when and as required by
 4       applicable laws and rules, for the receipt, retention and treatment of
 5       complaints received by the Company, and to review the facts, analysis
         and status of any complaints or violations regarding accounting, internal
 6       accounting controls or auditing matters, the Company’s Code of Conduct
 7       and Ethics, or any anti-bribery or anti-corruption policy, and the
         confidential and anonymous submission by employees of concerns
 8       regarding questionable accounting or auditing matters.
 9
         25. Engagement of Registered Public Accounting Firms. To
10       determine and approve engagements of any registered public accounting
11       firm (in addition to the Auditors), prior to commencement of such
         engagements, to perform any other review or attest service, including the
12       compensation to be paid, at the Company’s expense, to such firm and the
13       negotiation and execution, on behalf of the Company, of such firm’s
         engagement letter, which approval may be pursuant to preapproval
14       policies and procedures, including the delegation of preapproval
15       authority to one or more Committee members, so long as any such
         preapproval decisions are presented to the full Committee at the next
16       scheduled meeting.
17
         26. Ethical Compliance. To review with management, including the
18       Company’s general counsel and Director of Internal Audit, if any, the
19       results of management’s efforts to monitor compliance with the
         Company’s programs and policies designed to ensure adherence to
20       applicable laws and rules, as well as to its Code of Business Conduct and
21       Ethics, including review and oversight of related-party transactions as
         required by applicable laws or requirements of any stock exchange on
22       which any of the Company’s capital stock is listed.
23
         27. Investigations. To investigate any matter brought to the attention
24       of the Committee within the scope of its duties if, in the judgment of the
25       Committee, such investigation is necessary or appropriate.
26       28. Information Technology Security; Cybersecurity. At least
27       annually, to review and assess the adequacy of the Company’s policies
         regarding information technology security and cybersecurity.
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            13
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 14 of 33




 1
         29. Director and Officer Insurance. To review and approve the
 2       Company’s director and officer insurance policy. The chairperson of the
 3       Committee shall report to the Board the results of the Committee’s
         review.
 4

 5       30. Delegation of Authority to Officers and Employees. To
         periodically review and assess the delegation of preapproval authority to
 6       the Company’s officers and employees, including their authority to enter
 7       into agreements and obligations on behalf of the Company up to certain
         threshold dollar amounts for each applicable employee levels, and to
 8       recommend changes to the Board of the delegation of preapproval
 9       authority to the Company’s officers and employees as necessary or
         appropriate.
10

11       31. Related Party Transactions. Consider and approve or disapprove
         any related party transaction as defined under SEC Regulation S-K Item
12       404, to the extent required by SEC regulations.
13
         32. Proxy Report. To oversee the preparation of the report required
14       by the rules of the SEC to be included in the Company’s annual proxy
15       statement.

16       33. Annual Charter Review. To review and assess the adequacy of
17       this charter annually and recommend any proposed changes to the Board
         for approval, including as may be necessary to comply with any
18       applicable or newly enacted laws, rules or regulations.
19
         34. Report to Board. To report to the Board with respect to material
20       issues that arise regarding the quality or integrity of the Company’s
21       financial statements, the Company’s compliance with legal or regulatory
         requirements, the performance or independence of the Auditors, the
22       performance of the Company’s internal audit function (as applicable) or
23       such other matters as the Committee deems appropriate from time to time
         or whenever it shall be called upon to do so.
24

25       35. Internal Control Report. At least annually to obtain and review
         a report by the Auditors describing that firm’s internal quality-control
26       review or peer review or by any inquiry or investigation by governmental
27       or professional authorities, within the preceding five years, with respect
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            14
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 15 of 33




 1
           to one or more independent audits performed by the firm, as well as any
           steps taken to address the issues raised.
 2

 3         36. Annual Committee Evaluation. To conduct an annual evaluation
           of the performance of the Committee.
 4

 5         37. Other Legal and Finance Matters. To review, with the
           Company’s counsel, legal compliance and legal matters that could have
 6         a significant impact on the Company’s financial statements. To review,
 7         with management, the Company’s finance function, including its budget,
           organization and quality of personnel.
 8

 9         38. General Authority. To perform such other functions and to have
           such powers as may be necessary or appropriate in the discharge of any
10         of the foregoing.
11
             MATERIALLY FALSE AND MISLEADING STATEMENTS
12
           25.    On November 8, 2019, the Company announced “Positive Phase 3
13
     Pooled Roxadustat Safety and Efficacy Results” in a press release that stated:
14

15         [The Company] today announced results from the pooled analyses of data
           from six global pivotal Phase 3 trials investigating roxadustat, a first-in-
16         class, orally-administered inhibitor of hypoxia-inducible-factor (HIF)
17         prolyl hydroxylase activity. The pooled analyses assessed the safety and
           efficacy of roxadustat as a treatment for anemia in chronic kidney disease
18         (CKD) compared to placebo in Non-Dialysis-Dependent (NDD) patients
19         and to standard of care epoetin alfa in Dialysis-Dependent (DD) patients,
           including the clinically important Incident Dialysis (ID) patient
20         subgroup. These Phase 3 trials conducted by FibroGen and collaboration
21         partners AstraZeneca and Astellas Pharma, Inc., enrolled over 8,000
           CKD patients from more than 50 countries.
22

23         “The pooled safety analyses assessing roxadustat as a treatment for
           anemia in chronic kidney disease demonstrate a cardiovascular safety
24         profile comparable with placebo in patients not on dialysis, and
25         comparable or in some cases better than that of epoetin alfa in patients on
           dialysis,” said Robert Provenzano, MD, Associate Professor of Medicine,
26         Wayne State University, Detroit, Michigan, U.S. and a primary
27         investigator on the global Phase 3 program. “It is exciting to see this
           application of the groundbreaking science on oxygen sensing and
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               15
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 16 of 33




 1
         adaptation to hypoxia recently awarded the 2019 Nobel Prize in
         Physiology or Medicine, and championed by FibroGen’s late founder and
 2       CEO, Tom Neff, who sadly passed away earlier this year. These positive
 3       safety results, coupled with roxadustat’s well-defined efficacy in CKD
         patients, and its oral formulation, support the potential for roxadustat to
 4       become an important new treatment option for patients with anemia
 5       associated with CKD.”

 6       These late-breaking data were featured in the High-Impact Clinical Trials
 7       oral abstract session on Friday, November 8, at the American Society of
         Nephrology Kidney Week 2019 in Washington, D.C. (Presentation FR-
 8       OR131).
 9
                                             ***
10

11       Cardiovascular (CV) endpoints were defined as:

12       •     Time to first Major Adverse Cardiovascular Event (MACE): a
13             composite endpoint of all-cause mortality, myocardial infarction,
               stroke;
14

15       •     Time to first MACE+, a composite endpoint which includes
               MACE plus unstable angina and heart failure requiring
16             hospitalization; and
17
         •     Time to all-cause mortality
18

19              o     In the Non-Dialysis Dependent (NDD) patient population:
         § Risks of MACE, MACE+, and all-cause mortality in roxadustat patients
20       were comparable to placebo in the ITT analyses based on a reference non-
21       inferiority margin of 1.3. [image omitted]
22              o     In a post hoc subgroup analysis of 2,438 non-dialysis
23       patients with baseline eGFR≥15, § The one-year decline in eGFR in
         roxadustat treated patients (-2.8) was significantly less than that in
24       placebo treated patients (-4.4), with a treatment difference of 1.6
25       mL/min/1.73m2 (p<0.0001).
26             o      In the Dialysis Dependent (DD) patient population:
27

28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             16
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 17 of 33




 1
                      Risks of MACE and all-cause mortality in roxadustat
                       patients were not increased compared to those for patients
 2                     receiving epoetin alfa based on a reference non-inferiority
 3                     margin of 1.3.

 4                    Risk of MACE+ was 14% lower in roxadustat-treated
 5                     patients than in those receiving epoetin alfa. [image
                       omitted]
 6

 7
                      The Incident Dialysis (ID) patient sub-group of the Dialysis
 8                     Dependent (DD) patient population:
 9
                        •     Risk of MACE was 30% lower in roxadustat patients
10                            than in epoetin alfa patients, and risk of MACE+ was
                              34% lower.
11
                        •     Roxadustat-treated patients’ risk showed a trend
12                            towards lower all-cause mortality relative to epoetin
                              alfa-treated patients.
13
           26.   On December 23, 2019, the Company announced that it had submitted
14
     its NDA for roxadustat to the FDA. In a press release, the Company stated:
15

16         FibroGen, Inc. (NASDAQ: FGEN), today announced the submission of
           a New Drug Application (NDA) to the U.S. Food and Drug
17
           Administration (FDA) for Roxadustat for the treatment of anemia of
18         chronic kidney disease (CKD), in both non-dialysisdependent (NDD) and
           dialysis-dependent (DD) CKD patients.
19

20         Roxadustat is the first orally administered small molecule hypoxia-
           inducible factor prolyl hydroxylase (HIF-PH) inhibitor submitted for
21
           FDA regulatory approval for the treatment of anemia of CKD. Regulatory
22         approval of roxadustat is supported by positive results from a global
23
           Phase 3 program encompassing 15 trials that enrolled more than 10,000
           patients, worldwide.
24

25
           “The submission of this NDA is a major step toward our goal of bringing
           this novel oral medicine to U.S. patients suffering from anemia in CKD,”
26         said Jim Schoeneck, Interim Chief Executive Officer, FibroGen. “We, in
27
           collaboration with our partner AstraZeneca, look forward to working
           with the FDA during the NDA review, and to the potential of roxadustat
28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              17
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 18 of 33




 1
           as a new therapeutic option for treating CKD anemia, in patients on
           dialysis and not on dialysis.”
 2
           27.    On February 11, 2020, the Company announced that the FDA has
 3
     completed its filing review of the NDA. In a press release, the Company stated:
 4

 5         FibroGen, Inc. (NASDAQ: FGEN) today announced that the U.S. Food
           and Drug Administration (FDA) has completed its filing review of its
 6         New Drug Application (NDA) for roxadustat for the treatment of anemia
 7         of chronic kidney disease (CKD), in both non-dialysis-dependent (NDD)
           and dialysis-dependent (DD) patients. The application will be considered
 8         filed on February 18, 2020.
 9
           The FDA has set a Prescription Drug User Fee Act (PDUFA) date of
10         December 20, 2020. “The FDA’s acceptance of the roxadustat new drug
11         application is a critical step towards providing a new treatment option in
           the United States for chronic kidney disease patients suffering from
12         anemia, a serious and often life-threatening disease,” said Enrique
13         Conterno, Chief Executive Officer, FibroGen.

14         “There is significant unmet medical need for patients with anemia of
15         CKD, who have seen only limited advances in the last three decades,”
           said Peony Yu, M.D., Chief Medical Officer, FibroGen. “We intend to
16         work closely with the FDA, in collaboration with our partner,
17         AstraZeneca, to make this novel oral therapy available as soon as
           possible.”
18

19         The filing of the roxadustat NDA triggers a $50 million milestone
           payment from AstraZeneca (LSE/STO/NYSE: AZN) to FibroGen.
20
           28.    On December 18, 2020, the Company issued a press release announcing
21
     that the FDA had extended the review period for the NDA by three months. The
22
     Company stated:
23

24         FibroGen, Inc. (Nasdaq: FGEN) today announced that the U.S. Food and
           Drug Administration (FDA) has extended the review period of the New
25         Drug Application (NDA) for roxadustat for the treatment of anemia of
26         chronic kidney disease (CKD) by three months. The updated Prescription
           Drug User Fee Act (PDUFA) action date is March 20, 2021.
27

28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              18
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 19 of 33




 1
              The FDA is close to finalizing its review of the NDA and FibroGen is
              submitting additional analyses of existing roxadustat clinical data, which
 2            require an extension of the original PDUFA date.
 3
              “FibroGen is working closely with the FDA, in collaboration with our
 4            partner, AstraZeneca, to support the final review of the new drug
 5            application for roxadustat,” said Enrique Conterno, Chief Executive
              Officer, FibroGen. “There is significant unmet medical need for the
 6            treatment of anemia of CKD, and we are committed to bringing
 7            roxadustat to patients in the U.S. as soon as possible.

 8
              29.   The above statements identified in ¶¶ 25-28were materially false and/or
 9
     misleading and failed to disclose material adverse facts about the Company’s
10
     business, operations, and prospects. Defendants failed to disclose that: (i) certain
11
     safety analyses submitted in connection with FibroGen’s NDA for roxudustat
12
     included post-hoc changes to stratification factors; (ii) based on analyses using the
13
     pre-specified stratification factors, the Company could not conclude that roxadustat
14
     reduces the risk of major adverse cardiovascular events compared to epoetin-alfa;
15
     (iii) as a result, the Company faced significant uncertainty that its NDA for roxadustat
16
     as a treatment for anemia of CKD would be approved by the FDA; and (iv) as a result
17
     of the foregoing, Defendants’ positive statements about the Company’s business
18
     operations, and prospects were materially misleading and/or lacked a reasonable
19
     basis.
20
                                   THE TRUTH EMERGES
21
              30.   On April 6, 2021, the Company issued a statement “provid[ing]
22
     clarification of certain prior disclosures of U.S. primary cardiovascular safety
23
     analyses from the roxadustat Phase 3 program for the treatment of anemia of chronic
24
     kidney disease (‘CKD’).” The Company stated that the safety analyses “included
25
     post-hoc changes to the stratification factors.” The Company further revealed that,
26
     based on analyses using the pre-specified stratification factors, it “cannot conclude
27

28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 19
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 20 of 33




 1   that roxadustat reduces the risk of (or is superior to) MACE+ in dialysis, and MACE
 2   and MACE+ in incident dialysis compared to epoetinalfa.” The Company stated:
 3
           FibroGen, Inc. (Nasdaq: FGEN) (the “Company”) today provided
 4         clarification of certain prior disclosures of U.S. primary cardiovascular
 5         safety analyses from the roxadustat Phase 3 program for the treatment of
           anemia of chronic kidney disease (“CKD”).
 6

 7         “As members of senior management were preparing for the upcoming
           FDA Advisory Committee meeting, we became aware that the primary
 8         cardiovascular safety analyses included post-hoc changes to the
 9         stratification factors,” said Enrique Conterno, Chief Executive Officer,
           FibroGen. “While all of the analyses set forth below, including the
10         differences in the stratification factors, were included in the NDA, we
11         promptly decided to clarify this issue with the FDA and communicate
           with the scientific and investment communities.”
12

13         Mr. Conterno continued, “It is important to emphasize that this does not
           impact our conclusion regarding the comparability, with respect to
14         cardiovascular safety, of roxadustat to epoetin-alfa in dialysis-dependent
15         (DD) patients and to placebo in nondialysis dependent (NDD) patients.
           We continue to have confidence in roxadustat’s benefit risk profile.
16

17                                           ***

18         The table below describes the cardiovascular safety results using the post-
19         hoc stratification factors reported at the American Society of Nephrology
           conference in November 2019, as well as the analyses with the pre-
20         specified stratification factors which have not been previously publicly
21         reported.
22

23

24

25

26

27

28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               20
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 21 of 33




 1

 2

 3

 4

 5

 6

 7

 8

 9
           As reflected in the table, the analyses with the pre-specified stratification
10         factors result in higher hazard ratios (point estimates of relative risk) and
11         95% confidence intervals. For MACE+ in dialysis and for MACE and
           MACE+ in incident dialysis, the 95% confidence intervals include 1.0.
12         While these hazard ratios remain below 1.0, based on these analyses we
13         cannot conclude that roxadustat reduces the risk of (or is superior to)
           MACE+ in dialysis, and MACE and MACE+ in incident dialysis
14         compared to epoetin-alfa. (Emphasis added).
15         31.    On this news, the Company’s share price fell $14.90, or 43%, to close
16   at $19.74 per share on April 7, 2021.
17                              DUTIES OF DEFENDANTS
18         32.    By reason of their positions as officers, directors, and/or fiduciaries
19   of the Company and because of their ability to control the business and corporate
20   affairs of the Company, Defendants owed the Company and its shareholders
21   fiduciary obligations of trust, loyalty, good faith and due care, and were and are
22   required to use their utmost ability to control and manage the Company in a fair,
23   just, honest, and equitable manner. Defendants were and are required to act in
24   furtherance of the best interests of the Company and its shareholders so as to benefit
25   all shareholders equally, and not in furtherance of their personal interest or benefit.
26         33.    Each director and officer of the Company owes to the Company and
27   its shareholders the fiduciary duty to exercise good faith and diligence in the
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                21
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 22 of 33




 1   administration of the affairs of the Company and in the use and preservation of its
 2   property and assets, as well as the highest obligations of fair dealing. In addition,
 3   as officers and/or directors of a publicly held company, Defendants had a duty to
 4   promptly disseminate accurate and truthful information with regard to the
 5   Company’s operations, finances, financial condition, and present and future
 6   business prospects so that the market price of the Company’s stock would be based
 7   on truthful and accurate information.
 8         34.    Defendants, because of their positions of control and authority as
 9   directors and/or officers of the Company, were able to and did, directly and/or
10   indirectly, exercise control over the wrongful acts complained of herein, as well as
11   the contents of the various public statements issued by the Company. Because of
12   their advisory, executive, managerial and directorial positions with the Company,
13   each of the Defendants had access to adverse non-public information about the
14   financial condition, operations, sales and marketing practices, and improper
15   representations of the Company.
16         35.    To discharge their duties, the officers and directors of the Company
17   were required to exercise reasonable and prudent supervision over the
18   management, policies, practices, and controls of the financial affairs of the
19   Company. By virtue of such duties, the officers and directors of the Company were
20   required to, among other things:
21                a)    ensure that the Company complied with its legal obligations
22   and requirements, including acting only within the scope of its legal authority and
23   disseminating truthful and accurate statements to the investing public;
24                b)    conduct the affairs of the Company in an efficient, business-
25   like manner so as to make it possible to provide the highest quality performance of
26   its business, to avoid wasting the Company’s assets, and to maximize the value of
27   the Company’s stock;
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               22
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 23 of 33




 1                c)     properly and accurately guide investors and analysts as to the
 2   true financial condition of the Company at any given time, including making
 3   accurate statements about the Company’s business prospects, and ensuring that the
 4   Company maintained an adequate system of financial controls such that the
 5   Company’s financial reporting would be true and accurate at all times;
 6                d)     remain informed as to how the Company conducted its
 7   operations, and, upon receipt of notice or information of imprudent or unsound
 8   conditions or practices, make reasonable inquiry in connection therewith, take
 9   steps to correct such conditions or practices and make such disclosures as
10   necessary to comply with federal and state securities laws; and
11                e)     ensure that the Company was operated in a diligent, honest and
12   prudent manner in compliance with all applicable federal, state and local laws,
13   rules and regulations;
14         36.    Each Defendant, by virtue of his or her position as a director and/or
15   officer, owed to the Company and to its shareholders the fiduciary duties of loyalty,
16   good faith, and the exercise of due care and diligence in the management and
17   administration of the affairs of the Company, as well as in the use and preservation
18   of its property and assets. The conduct of Defendants complained of herein
19   involves a knowing and culpable violation of their obligations as directors and
20   officers of the Company, the absence of good faith on their part, and a reckless
21   disregard for their duties to the Company and its shareholders that Defendants were
22   aware or should have been aware posed a risk of serious injury to the Company.
23         37.    Each director and officer of the Company owed to the Company the
24   fiduciary duty to exercise due care and diligence in the administration of the affairs
25   of the Company and in the use and preservation of its property and assets, and the
26   highest obligations of good faith and fair dealing.
27

28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                23
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 24 of 33




 1         38.    Defendants breached their duties of loyalty and good faith by causing
 2   the Company to misrepresent the information as detailed infra. Defendants subjected
 3   the Company to the costs of defending and the potential liability from a class action
 4   lawsuit for violations of the federal securities laws. As a result, the Company has
 5   expended, and will continue to expend, significant sums of money.
 6         39.    Defendants’ actions have irreparably damaged the Company’s
 7   corporate image and goodwill.
 8                        DEMAND FUTILITY ALLEGATIONS
 9         40.    Plaintiff will adequately and fairly represent the interests of the
10   Company and its shareholders in enforcing and prosecuting its rights.
11         41.    Plaintiff brings this action derivatively in the right and for the benefit of
12   the Company to redress injuries suffered and to be suffered by the Company because
13   of the breaches of fiduciary duty by Defendants.
14         42.    Because of the facts set forth herein, Plaintiff has not made a demand
15   on the Board of the Company to institute this action against Defendants. Such
16   demand would be a futile and useless act because the Board is incapable of making
17   an independent and disinterested decision to institute and vigorously prosecute this
18   action.
19         43.    The Board is currently comprised of Schoenck, Henderson, Ho, Cravatt,
20   Edwards, Riggs, Conterno, Brennan, Kearns, and Lema. Thus, Plaintiff is required
21   to show that a majority of Defendants, i.e., five (5), cannot exercise independent
22   objective judgment about whether to bring this action or whether to vigorously
23   prosecute this action.
24         44.    Defendants face a substantial likelihood of liability in this action
25   because they caused the Company to issue false and misleading statements
26   concerning the information described herein. Because of their advisory, executive,
27   managerial, and directorial positions with the Company, Defendants had knowledge
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 24
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 25 of 33




 1   of material non-public information regarding the Company and was directly involved
 2   in the operations of the Company at the highest levels.
 3          45.    Defendants either knew or should have known of the false and
 4   misleading statements that were issued on the Company’s behalf and took no steps
 5   in a good faith effort to prevent or remedy that situation, proximately causing millions
 6   of dollars of losses for Company shareholders.
 7          46.    Defendants (or at the very least a majority of them) cannot exercise
 8   independent objective judgment about whether to bring this action or whether to
 9   vigorously prosecute this action. For the reasons that follow, and for reasons detailed
10   elsewhere in this Complaint, Plaintiff has not made (and is excused from making) a
11   pre-filing demand on the Board to initiate this action because making a demand
12   would be a futile and useless act.
13          47.    Any suit by the Board to remedy these wrongs would likely expose the
14   Company to further violations of the securities laws that would result in civil actions
15   being filed; thus, the Board members are hopelessly conflicted in making any
16   supposedly independent determination about whether to sue themselves.
17          48.    Defendants approved and/or permitted the wrongs alleged herein to
18   have occurred and participated in efforts to conceal or disguise those wrongs from
19   the Company’s stockholders or recklessly and/or with gross negligence disregarded
20   the wrongs complained of herein and are therefore not disinterested parties.
21          49.    Defendants authorized and/or permitted the Company to make false
22   statements that disseminated directly to the public and made available and distributed
23   to shareholders, authorized and/or permitted the issuance of various false and
24   misleading statements, and are principal beneficiaries of the wrongdoing alleged
25   herein, and thus, could not fairly and fully prosecute such a suit even if they instituted
26   it.
27                      DEFENDANTS ARE NOT INDEPENDENT
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 25
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 26 of 33




 1   Defendant Conterno
 2         50.    Defendant Conterno is the CEO of the Company. Defendant Conterno
 3   is also a Director of the Company.
 4         51.    Defendant Conterno is not disinterested or independent, and
 5   therefore, is incapable of considering demand because Conterno (as CEO) is an
 6   employee of the Company who derived substantially all of his income from his
 7   employment with the Company, making him not independent. As such, Conterno
 8   cannot independently consider any demand to sue himself for breaching his
 9   fiduciary duties to the Company, because that would expose him to liability and
10   threaten his livelihood.
11         52.    In 2020, Defendant Conterno received a base salary of $800,000 and
12   a target annual cash bonus opportunity equal to 75% of his base salary. Upon
13   commencement of his employment, Defendant Conterno received a sign-on bonus
14   in the amount of $250,000 and was granted a stock option to purchase 300,000
15   shares of our common stock as well as a restricted stock unit award for 60,000
16   shares of our common stock.
17         53.    This lack of independence and financial benefits received by
18   Defendant Conterno renders him incapable of impartially considering a demand to
19   commence and vigorously prosecute this action.
20         54.    Defendant Conterno is also a defendant in the securities class actions
21   entitled Grazioli v. Fibrogen, Inc., et al., Case 3:21-cv-03212 (N.D. Cal.); Gutman
22   v. Fibrogen, Inc. et al., Case 3:21-cv-02725 (N.D. Cal.); Leonard v. Fibrogen, Inc.,
23   et al., Case 5:21-cv-03370-BLF (N.D. Cal.) and Xu v. Fibrogen, Inc., et al., Case
24   3:21-cv-02623 (N.D. Cal.) (the “Securities Class Actions”).
25   Defendants Edwards, Ho and Lema
26         55.    Defendants Edwards, Ho and Lema served as members of the Audit
27   Committee during the Relevant Period. Pursuant to the Audit Committee Charter,
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              26
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 27 of 33




 1   the Audit Committee Defendants were responsible for, inter alia, the effectiveness
 2   of the Company’s internal controls, the integrity of its financial statements, and
 3   aspects of risk management and legal and regulatory compliance that may affect the
 4   Company’s financial reporting. Defendants Edwards, Ho and Lema failed to ensure
 5   the integrity of the Company’s internal controls, as they are charged to do under the
 6   Audit Committee Charter and to issue false and misleading financial statements with
 7   the SEC. Thus, Defendants Edwards, Ho and Lema breached their fiduciary duties,
 8   are not disinterested, and demand is excused as to them.
 9   Defendants Conterno and Henderson
10         56.    Defendants Conterno and Henderson have extensive, longstanding
11   business releationship, which preclude them from acting independently and in the
12   best interests of the Company and the shareholders. Defendants Conterno and
13   Henderson held executive positions at Eli Lilly.
14   Defendant Schoeneck
15         57.    Defendant Schoeneck has received and continues to receive substantial
16   compensation for his role as a director. As a trusted Company director, Defendant
17   Schoeneck conducted little, if any, oversight of the scheme to cause the Company to
18   make false and misleading statements, consciously disregarded his duties to monitor
19   such controls over reporting and engagement in the scheme, and consciously
20   disregarded his duties to protect corporate assets.
21         58.    Further, Defendant Schoeneck is also a defendant in the Securities
22   Class Actions.
23                              FIRST CAUSE OF ACTION
24                 (Against Defendants For Breach of Fiduciary Duty)
25         59.    Plaintiff incorporates by reference and re-alleges each allegation
26   contained above, as though fully set forth herein.
27

28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                27
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 28 of 33




 1         60.    Defendants owed and owe the Company fiduciary obligations. By
 2   reason of their fiduciary relationships, Defendants owed and owe the Company the
 3   highest obligation of good faith, fair dealing, loyalty and due care.
 4         61.    Defendants, and each of them, violated and breached their fiduciary
 5   duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.
 6         62.    Defendants had actual or constructive knowledge that they had caused
 7   the Company to improperly misrepresent the business prospects of the Company.
 8   These actions could not have been a good faith exercise of prudent business judgment
 9   to protect and promote the Company’s corporate interests.
10         63.    As a direct and proximate result of Defendants’ failure to perform
11   their fiduciary obligations, the Company has sustained significant and actual
12   damages. As a result of the misconduct alleged herein, Defendants are liable to
13   the Company.
14         64.    Plaintiff, on behalf of the Company, has no adequate remedy at law.
15                            SECOND CAUSE OF ACTION
16                     (Against Defendants for Unjust Enrichment)
17         65.    Plaintiff incorporates by reference and re-alleges each and every
18   allegation set forth above, as though fully set forth herein.
19         66.    By their wrongful acts and omissions, Defendants were unjustly
20   enriched at the expense of and to the detriment of the Company in the form of
21   salaries, bonuses, and other forms of compensation.
22         67.    Plaintiff, as a shareholder and representatives of the Company, seeks
23   restitution from Defendants, and each of them, and seeks an order of this Court
24   disgorging all profits, benefits and other compensation obtained by these
25   Defendants, and each of them, from their wrongful conduct and fiduciary breaches.
26                              THIRD CAUSE OF ACTION
27                       (Against Defendants for Abuse of Control)
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               28
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 29 of 33




 1         68.      Plaintiff incorporates by reference and re-alleges each and every
 2   allegation set forth above, as though fully set forth herein.
 3         69.      Defendants’ misconduct alleged herein constituted an abuse of their
 4   ability to control and influence the Company, for which they are legally
 5   responsible.
 6         70.      As a direct and proximate result of Defendants’ abuse of control, the
 7   Company has sustained significant damages. As a direct and proximate result of
 8   Defendants’ breaches of their fiduciary obligations of candor, good faith, and
 9   loyalty, the Company has sustained and continues to sustain significant damages.
10         71.      As a result of the misconduct alleged herein, Defendants are liable to
11   the Company. Plaintiff, on behalf of the Company, has no adequate remedy at law.
12                             FOURTH CAUSE OF ACTION
13                   (Against Defendants for Waste of Corporate Assets)
14         72.      Plaintiff incorporates by reference and re-alleges each and every
15   allegation set forth above, as though fully set forth herein.
16         73.      As a result of the foregoing, and by failing to properly consider the
17   interests of the Company and its public shareholders, Defendants have caused the
18   Company to waste valuable corporate assets by failing to disclose (i) the Company
19   had a material weakness in its internal control over financial reporting; (ii) the
20   Company’s disclosure controls and procedures were not effective; and (iii) as a
21   result of the foregoing, the Company’s public statements were materially false and
22   misleading at all relevant times.
23         74.      Further, during the Relevant Period, the Director Defendants
24   disseminated or approved public statements that failed to disclose or deliberately
25   disregarded: (i) that certain safety analyses submitted in connection with
26   FibroGen’s NDA for roxudustat included post-hoc changes to stratification factors;
27   (ii) that, based on analyses using the pre-specified stratification factors, the
28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                29
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 30 of 33




 1   Company could not conclude that roxadustat reduces the risk of major adverse
 2   cardiovascular events compared to epoetin-alfa; (iii) that, as a result, the Company
 3   faced significant uncertainty that its NDA for roxadustat as a treatment for anemia
 4   of CKD would be approved by the FDA; and (iv) that, as a result of the foregoing,
 5   Defendants' positive statements about the Company’s business operations, and
 6   prospects were materially misleading and/or lacked a reasonable basis. Thus, the
 7   price of the Company’s shares was artificially inflated due to the deception of the
 8   Director Defendants.
 9         75.    As a result of the waste of corporate assets, Defendants are each liable
10   to the Company.
11         76.    Plaintiff, on behalf of the Company, has no adequate remedy at law.
12                           FIFTH CAUSE OF ACTION
13
              (Against Defendants Conterno and Schoeneck for Violations
                   of Sections 10(b) and 21D Of The Exchange Act)
14
           77.    Plaintiff incorporates by reference and realleges each and every
15
     allegation contained above, as though fully set forth herein.
16
           78.    The Company, along with Defendants Conterno and Schoeneck are
17
     named as defendants in the Securities Class Action, which assert claims under the
18
     federal securities laws for violations of Sections 10(b) and 20(a) of the Exchange
19
     Act, and SEC Rule 10b-5 promulgated thereunder. If and when the Company is
20
     found liable in the Securities Class Action for these violations of law, the
21
     Company’s liability will be in whole or in part due to Defendants Conterno and
22
     Schoeneck’s willful and/or reckless violations of their obligations as officers and
23
     directors of the Company.
24
           79.    Through their positions of control and authority as officers of the
25
     Company, Defendants Conterno and Schoeneck were able to and did, directly
26
     and/or indirectly, exercise control over the business and corporate affairs of the
27

28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               30
      Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 31 of 33




 1   Company, including the wrongful acts described in the Securities Class Action and
 2   herein.
 3          80.   As such, Defendants Conterno and Schoeneck are liable under 15
 4   U.S.C. § 78j(b), which creates a private right of action for contribution, and Section
 5   21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of
 6   a private right of action for contribution arising out of violations of the Exchange
 7   Act.
 8                                PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff pray for relief and judgment as follows:
10          A.    Against Defendants in favor of the Company for the amount of
11   damages sustained by the Company as a result of Defendants’ breaches of fiduciary
12   duties, unjust enrichment, abuse of control, waste of corporate assets and violations
13   of Sections 10(b) and 21D of the Exchange Act;
14          B.    Awarding to Plaintiff the costs and disbursements of the action,
15   including reasonable attorney’s fees, accountants’ and experts’ fees, costs, and
16   expenses; and
17          C.    Granting such other and further relief as the Court deems just and
18   proper.
19                             JURY TRIAL DEMANDED
20          Plaintiff hereby demands a trial by jury.
21   DATED: July _____,
                  30    2021
22

23                                           MAGNANIMO & DEAN, LLP
24
                                             By: __________________________
25                                               FRANK A. MAGNANIMO
                                             21031 Ventura Boulevard
26
                                             Suite 803
27                                           Woodland Hills, CA 91364
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               31
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 32 of 33




 1
                                      Telephone: (818) 305-3450
                                      Facsimile: (818) 305-3451
 2                                    Email: Frank@MagDeanLaw.com
 3                                    Thomas J. McKenna
 4
                                      Gregory M. Egleston
                                      GAINEY McKENNA & EGLESTON
 5                                    501 Fifth Avenue, 19th Floor
                                      New York, NY 10017
 6                                    Telephone: (212) 983-1300
                                      Facsimile: (212) 983-0383
 7                                    Email: tjmckenna@gme-law.com
                                      Email: gegleston@gme-law.com
 8

 9                                    Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                        32
     Case 4:21-cv-05871-YGR Document 1 Filed 07/30/21 Page 33 of 33




 1                                   VERIFICATION
 2        I, VANESA PARDOS MILLAN, declare that I have reviewed the Verified
 3                                                               prepared on behalf of FibroGen,
 4 Inc. and authorize its filing. I have reviewed the allegations made in the Complaint,
 5 and to those allegations of which I have personal knowledge, I believe those
 6 allegations to be true. As to those allegations of which I do not have personal
 7 knowledge, I rely on my counsel and their investigation and for that reason believe
 8 them to be true. I further declare that I am a current holder, and have been a holder,
 9 of FibroGen, Inc. common stock at all relevant times.
10
11                                                          ___________________________
12                                                          VANESA PARDOS MILLAN

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       ORDERED TO DESTROY




                                           33
